



Exhibit 10.32
February 21, 2020
Douglas M. Fambrough, III, Ph.D.
Re:    Amendment to Employment Agreement
Dear Mr. Fambrough:
This letter agreement (the “Amendment”) by and between yourself and Dicerna
Pharmaceuticals, Inc. (the “Company”) is intended to amend that certain Amended
and Restated Employment Agreement between you and the Company, dated July 8,
2016 (the “Agreement”). This Amendment is effective as of February 25, 2020.
Capitalized terms used, but not defined herein shall have the meanings given to
such terms in the Agreement.
1.
Section 4 (e) (ii) (d) of the Agreement is hereby amended and restated in its
entirety to read as follows:

(d)
Notwithstanding anything to the contrary in any applicable option agreement or
stock-based award agreement, all time-based stock options and other time-based
stock-based awards held by the Executive that are scheduled to vest within
twelve (12) months following the Executive’s date of termination shall
accelerate in full upon such termination and shall be exercisable for three (3)
months after the date the Executive ceases to be an employee of the Company or
within the originally prescribed term of the applicable option, whichever is
earlier (but not thereafter).

2.
Section 4 (e) (v) (d) of the Agreement is hereby amended and restated in its
entirety to read as follows:

(d)
Notwithstanding anything to the contrary in any applicable option agreement or
stock-based award agreement, all time-based stock options and other time-based
stock-based awards held by the Executive, to the extent unvested as of
immediately prior to the termination shall immediately accelerate and become
fully exercisable or nonforfeitable immediately prior to the consummation of the
termination and shall be exercisable for three (3) months after the date the
Executive ceases to be an employee of the Company or within the originally
prescribed term of the applicable option, whichever is earlier (but not
thereafter).

3.
Except as specifically set forth herein, the Agreement and all of its terms and
conditions remain in full force and effect, and the Agreement is hereby ratified
and confirmed in all respects, except that on or after the date of this
Amendment all references in the Agreement to “this Agreement,” “hereto,”
“hereof,” “hereunder,” or words of like import shall mean the Agreement as
amended by this Amendment.








--------------------------------------------------------------------------------







4.
This Amendment may be executed in any number of counterparts, each of which
shall be deemed an original and such counterparts together shall constitute one
and the same instrument.

5.
The validity, interpretation, construction, and performance of this Amendment
shall be governed by the laws of the Commonwealth of Massachusetts without
regard to its conflicts of laws principles. Any claims or legal actions by one
party against the other regarding this Amendment shall be commenced and
maintained in any state or federal court located in the Commonwealth of
Massachusetts, and the parties hereby submit to the jurisdiction and venue of
any such court.

6.
This Amendment shall be binding upon and inure to the benefit of and be
enforceable by the respective successors and assigns of the parties hereto. The
Agreement, as amended by this Amendment, embodies the entire agreement and
understanding between the parties hereto and supersedes all prior agreements and
understandings relating to the subject matter hereof.



[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]






2



--------------------------------------------------------------------------------






Please sign below to acknowledge your acceptance of the terms of this Amendment.
Very truly yours,
DICERNA PHARMACEUTICALS, INC.
By: /s/ J. Kevin Buchi    
Name: J. Kevin Buchi
Title: Chairman


ACKNOWLEDGED, AND AGREED:
/s/ Douglas Fambrough    
Name: Douglas M. Fambrough, III, Ph.D.
Dated: 2/21/2020




[Signature Page to Employment Agreement Amendment]

